Citation Nr: 1537370	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Biloxi, Mississippi



THE ISSUE

Entitlement to an annual clothing allowance.



REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service from May 1978 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision of the Department of Veterans Affairs Medical Center (VAMC) in Biloxi, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that additional development is needed prior to entry of an appellate decision in this case.

Review of the Veteran's electronic claims folder reveals that the Veteran has appointed the attorney listed on the title page as his representative in matters before the VA.  None of the documents associated with this appeal from the VAMC have ever been forwarded to the representative, nor has the attorney had an opportunity to present evidence or argument.  Thus, to ensure compliance with due process additional notice must be provided.

Additionally, this appeal has been denied, in large part on the basis that the Veteran uses a cream but that it is not for a skin disorder, but rather for back pain, and that as such it is not covered by clothing allowance provisions.  In his substantive appeal, however, the Veteran argues that he also has been prescribed a back brace that also results in clothing damage.  This is not clear from the record, nor has the Veteran presented any additional evidence that he has clothing that has been damaged by the reported brace.  This matter too requires development.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for information concerning the use of a back brace, to include the type he has, who prescribed it, and how long he has worn it.  Also determine if he has been prescribed a wheel chair and determine if he uses it.  Provide him an opportunity to submit evidence of damaged clothing if it is determined that he regularly uses a wheelchair or a brace as a result of his service connected back disorder.

2.  Provide the Veteran's attorney a copy of all adjudication done to this point, to include but not limited to the initial denial determination and the statement of the case.  Allow for a time for a response, submission of evidence or submission of argument.

3.  Readjudicate this matter.  If the benefit is not granted, provide the Veteran and his attorney with a supplemental statement of the case and allow a time to respond.  Thereafter, return the case to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




